Per Curiam.
— A bill of complaint to set aside a sale of pledged personal property was brought by Gowin. The Court sustained demurrers to the bill and complainant appealed.
The allegations of the bill as to the circumstances of the sale and the price bid and accepted do not wholly fail to state an equity for appropriate relief; and considerations of justice require the defendants to answer the material allegations showing equity.
Decree reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.